DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-8 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng (US 9,293,459).
Cheng discloses an integrated circuit structure (Figs. 1-11), comprising:
first and second semiconductor fins (such as the two inner ones of 16A) disposed above a substrate without an intervening gate edge isolation structure between the first and second semiconductor fins, the first and second semiconductor fins having a length in a first direction;
a first gate structure (54A; metal) disposed over the first and second semiconductor fins, the first gate structure having a first end opposite a second end in a second direction, orthogonal to the first direction;

a second gate structure (54B; metal) disposed over the third and fourth semiconductor fins, the second gate structure having a first end opposite a second end in the second direction, and the second gate structure aligned with the first gate structure along the second direction; and
a gate edge isolation structure (30; such as SiO2) between the second and third semiconductor fins, wherein the first gate edge isolation structure is spaced substantially equally from the second semiconductor fin as from the third semiconductor fin, 
wherein the first and second gate structures comprise a high-k gate dielectric layer (134A, 134B).
Regarding claim 5, in addition to what are discussed above, it is further noted that source or drain regions are naturally disposed in the first, second, third and fourth semiconductor fins, so as to form a workable fin-based FET device.
Regarding claim 6, in addition to what are discussed above, it is further noted that a local interconnect is naturally involved and disposed above and electrically coupling the first and second gate structures in the above device, so as to form a workable FET device.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng.
The disclosure of Cheng is discussed as applied to claims 2-8 and 11-13 above.
Regarding claims 9-10, although Cheng does not more explicitly disclose that the first and second gate structures can both be an N-type gate structure or a P-type gate structure, it is noted that it is well known in the art that neighboring gate structures can be commonly and desirably formed of a same conductivity type gate structure, so as to formed a desired circuitry with desired circuit polarity or polarities therein.
Regarding claims 14-21, Cheng dose not more expressively disclose that the device can be used in a mobile computing device that including a board with the above device being formed thereon, wherein a memory, a communication chip, a camera, a battery, and/or an antenna are coupled to the board. However, it is well known in the art that such mobile computing device can be commonly and desirably formed for 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to make the device of Cheng with the neighboring gate structures being an art-well-known same conductivity type gate structure, and/or with the device being applied to an art-well-known mobile computing device, so that a semiconductor-based device with desired circuit polarity or polarities therein, and/or with desired system applications, would be obtained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference B is cited as being related to a mobile computing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/           Primary Examiner, Art Unit 2898